                                                       1   Kelly H. Dove, Esq. (Nevada Bar No. 10569)
                                                           Kiah D. Beverly-Graham, Esq. (Nevada Bar No. 11916)
                                                       2   SNELL & WILMER L.L.P.
                                                           3883 Howard Hughes Parkway, Suite 1100
                                                       3   Las Vegas, Nevada 89169
                                                           Telephone: 702.784.5200
                                                       4   Facsimile: 702.784.5252
                                                           Email: kdove@swlaw.com
                                                       5          kbeverly@swlaw.com
                                                       6   Attorneys for Defendant
                                                           Wells Fargo Bank, N.A., incorrectly
                                                       7   named as Wells Fargo Dealer Services
                                                       8                                 UNITED STATES DISTRICT COURT
                                                       9                                          DISTRICT OF NEVADA
                                                      10

                                                      11   Alfonse Castronova,
                                                                                                                 Case No.:   2:18-cv-01785-APG-CWH
                                                      12                    Plaintiff,
             3883 Howard Hughes Parkway, Suite 1100




                                                                                                                 STIPULATION AND ORDER TO
Snell & Wilmer




                                                      13   v.                                                    EXTEND DEADLINE FOR WELLS
                    Las Vegas, Nevada 89169




                                                                                                                 FARGO TO RESPOND TO FIRST
                         LAW OFFICES

                          702.784.5200




                                                      14   PennyMac Loan Services LLC; Wells Fargo               AMENDED COMPLAINT TO
                               L.L.P.




                                                           Dealer Services; Experian Information                 JANUARY 14, 2019
                                                      15   Solutions, Inc.; Equifax Information Services
                                                           LLC; and TransUnion LLC,                              (FIRST REQUEST)
                                                      16
                                                                                    Defendants.
                                                      17

                                                      18             Pursuant to Local Rule 7-1, Plaintiff Alfonse Castronova and Defendant Wells Fargo
                                                      19   Bank, N.A., incorrectly named as Wells Fargo Dealer Services (“Wells Fargo”), by and through
                                                      20   their respective undersigned counsel of record, submit this Stipulation and Proposed Order.
                                                      21             Plaintiff filed an Amended Complaint (the “Amended Complaint”) in this Court on
                                                      22   December 17, 2018;
                                                      23             Wells Fargo was served with the Amended Complaint on December 17, 2018;
                                                      24             Wells Fargo’s deadline to respond to the Amended Complaint is currently December 31,
                                                      25   2018; and
                                                      26             This is the Parties’ first request for an extension of time to respond to the Amended
                                                      27   Complaint and is not intended to cause any delay or prejudice to any party. The reason for the
                                                      28

                                                                                                           -1-
                                                           4840-9690-2020
                                                       1   extension is to give Wells Fargo time to evaluate and respond to the allegations set forth in the
                                                       2   Amended Complaint.
                                                       3             IT IS HEREBY STIPULATED AND AGREED by and between the Parties that the time
                                                       4   for Wells Fargo to respond to the Amended Complaint in this action is extended to and through
                                                       5   January 14, 2019.
                                                       6   Dated: December 27, 2018.                     Dated: December 27, 2018.
                                                       7   KNEPPER & CLARK LLC                           SNELL & WILMER L.L.P.
                                                       8   /s/ Shaina R. Plaksin____________             /s/ Kiah Beverly-Graham
                                                           Matthew I. Knepper, Esq.                      Kelly H. Dove, Esq. (NV Bar #10569)
                                                       9   Nevada Bar No. 12796                          Kiah D. Beverly-Graham, Esq. (NV Bar #11916)
                                                           Miles N. Clark, Esq.                          3883 Howard Hughes Parkway, Suite 1100
                                                      10                                                 Las Vegas, Nevada 89169
                                                           Nevada Bar No. 13848
                                                      11   Shaina R. Plaksin, Esq.
                                                           Nevada Bar No. 13935                          Attorneys for Defendant Wells Fargo Bank, N.A.,
                                                                                                         incorrectly named as Wells Fargo Dealer Services
                                                      12
             3883 Howard Hughes Parkway, Suite 1100




                                                           HAINES & KRIEGER LLC
Snell & Wilmer




                                                      13   David H. Krieger, Esq.
                    Las Vegas, Nevada 89169




                                                           Nevada Bar No. 9086
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                           Attorneys for Plaintiff Alfonse Castronova
                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22
                                                                                                        ORDER
                                                      23

                                                      24                                                IT IS SO ORDERED:

                                                      25

                                                      26                                                UNITED STATES MAGISTRATE JUDGE

                                                      27                                                          December 28, 2018
                                                                                                        DATED:
                                                      28

                                                                                                         -2-
                                                           4840-9690-2020
                                                       1                                     CERTIFICATE OF SERVICE
                                                       2             I hereby certify that on this date, I electronically filed the foregoing with the Clerk of

                                                       3   Court for the U.S. District Court, District of Nevada by using the Court’s CM/ECF system.

                                                       4   Participants in the case who are registered CM/ECF users will be served by the CM/ECF system.

                                                       5             DATED: December 27, 2018
                                                       6
                                                                                                           /s/ Lara J. Taylor
                                                       7                                                  Lara J. Taylor

                                                       8

                                                       9

                                                      10

                                                      11

                                                      12
             3883 Howard Hughes Parkway, Suite 1100
Snell & Wilmer




                                                      13
                    Las Vegas, Nevada 89169
                         LAW OFFICES

                          702.784.5200




                                                      14
                               L.L.P.




                                                      15

                                                      16

                                                      17

                                                      18

                                                      19

                                                      20

                                                      21

                                                      22

                                                      23

                                                      24

                                                      25

                                                      26

                                                      27

                                                      28

                                                                                                            -3-
                                                           4840-9690-2020
